In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00113-CR



            JOSHUA LEE CARR, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 102nd District Court
              Red River County, Texas
              Trial Court No. CR02446




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                     MEMORANDUM OPINION
           Joshua Lee Carr pled guilty to and was convicted of credit card abuse of the elderly.1

Following a bench trial on punishment, the trial court sentenced Carr to ten years’ imprisonment

and ordered him to pay $175.00 in restitution. On appeal, Carr argues that the trial court’s

restitution award is not supported by the evidence and that $150.76 is the proper amount of

restitution.

           The record reflects, and the State concedes, that the amount of restitution should be

$150.76. Accordingly, we modify the judgment to reflect $150.76 as the amount of restitution and

affirm the judgment, as modified. See TEX. R. APP. P 43.2(b).




                                                   Bailey C. Moseley
                                                   Justice
Date Submitted:            October 26, 2016
Date Decided:              October 27, 2016

Do Not Publish




1
    See TEX. PENAL CODE ANN. § 32.31(d) (West 2011).

                                                       2